UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-33249 Legacy Reserves LP (Exact name of registrant as specified in its charter) Delaware 16-1751069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 303 W. Wall, Suite 1400 Midland, Texas 79701 (Address of principal executive offices) (Zip code) (432) 689-5200 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, or a non-accelerated filer. See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act.: o Large accelerated filer o Accelerated filer x Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo 26,066,596units representing limited partner interests in the registrant were outstanding as of August 13, 2007. TABLE OF CONTENTS Page Glossary of Terms 3 Part I - Financial Information Item 1. Financial Statements. Condensed Consolidated Balance Sheets as ofJune 30, 2007 and December 31, 2006 (Unaudited) 6 Condensed Consolidated Statements of Operations for the three and sixmonths endedJune 30, 2007 and 2006 (Unaudited) 8 Condensed Consolidated Statement of Unitholders' Equity for thesix months endedJune 30, 2007 (Unaudited) 9 Condensed Consolidated Statements of Cash Flows for thesix months endedJune 30, 2007 and 2006 (Unaudited) 10 Notes to Condensed Consolidated Financial Statements (Unaudited) 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 36 Part II - Other Information Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 37 Item 4. Submission of Matters to a Vote of Security Holders. 37 Item 5. Other Information. 37 Item 6. Exhibits. 38 2 Table of Contents GLOSSARY OF TERMS Bbl.One stock tank barrel or 42 U.S.gallons liquid volume. Bcf.Billion cubic feet. Boe.One barrel of oil equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. Boe/d.Barrels of oil equivalent per day. Btu.British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 to 59.5 degrees Fahrenheit. Developed acreage.The number of acres that are allocated or assignable to productive wells or wells capable of production. Development well.A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Dry hole or well.A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production would exceed production expenses and taxes. Exploitation.A drilling or other project which may target proven or unproven reserves (such as probable or possible reserves), but which generally has a lower risk than that associated with exploration projects. Field.An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Gross acres or gross wells.The total acres or wells, as the case may be, in which a working interest is owned. MBbls.One thousand barrels of crude oil or other liquid hydrocarbons. MBoe.One thousand barrels of crude oil equivalent, using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. Mcf.One thousand cubic feet. MMBbls.One million barrels of crude oil or other liquid hydrocarbons. MMBoe.One million barrels of crude oil equivalent, using a ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. MMBtu.One million British thermal units. MMcf.One million cubic feet. Net acres or net wells.The sum of the fractional working interests owned in gross acres or gross wells, as the case may be. NGLs or natural gas liquids.The combination of ethane, propane, butane and natural gasolines that when removed from natural gas become liquid under various levels of higher pressure and lower temperature. NYMEX.New York Mercantile Exchange. 3 Table of Contents Oil.Crude oil, condensate and natural gas liquids. Productive well.A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceeds production expenses and taxes. Proved developed reserves.Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional oil and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilotproject or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. Proved developed non-producing or PDNPs.Proved oil and natural gas reserves that are developed behind pipe, shut-in or can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate but which have not started producing, (2)wells that were shut-in for market conditions or pipeline connections, or (3)wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. Proved reserves.Proved oil and natural gas reserves are the estimated quantities of natural gas, crude oil and natural gas liquids that geological and engineering data demonstrates with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made. Prices include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based on future conditions. Proved undeveloped drilling location.A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. Proved undeveloped reserves or PUDs.Proved oil and natural gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Reserves on undrilled acreage shall be limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units can be claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Under no circumstances should estimates for proved undeveloped reserves be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir. Recompletion.The completion for production of an existing wellbore in another formation from that which the well has been previously completed. Reserve acquisition cost.The total consideration paid for an oil and natural gas property or set of properties, which includes the cash purchase price and any value ascribed to units issued to a seller adjusted for any post-closing items. R/P ratio (reserve life).The reserves as of the end of a period divided by the production volumes for the same period. Reserve replacement.The replacement of oil and natural gas produced with reserve additions from acquisitions, reserve additions and reserve revisions. Reserve replacement cost.An amount per Boe equal to the sum of costs incurred relating to oil and natural gas property acquisition, exploitation, development and exploration activities (as reflected in our year-end financial statements for the relevant year) divided by the sum of all additions and revisions to estimated proved reserves, including reserve purchases. The calculation of reserve additions for each year is based upon the reserve report of our independent engineers. Management uses reserve replacement cost to compare our company to others in terms of our historical ability to increase our reserve base in an economic manner. However, past performance does not necessarily reflect future reserve replacement cost performance. For example, increases in oil and natural gas prices in recent years have increased the economic life of reserves adding additional reserves with no required capital expenditures. On the other hand, increases in oil and natural gas prices have 4 Table of Contents increased the cost of reserve purchases and reserves added through exploitation. The reserve replacement cost may not be indicative of the economic value added of the reserves due to differing lease operating expenses per barrel and differing timing of production. Reservoir.A porous and permeable underground formation containing a natural accumulation of producible oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reserves. Standardized measure.The present value of estimated future net revenues to be generated from the production of proved reserves, determined in accordance with assumptions required by the Financial Accounting Standards Board and the Securities and Exchange Commission (using prices and costs in effect as of the period end date) without giving effect to non-property related expenses such as general and administrative expenses, debt service and future income tax expenses or to depreciation, depletion and amortization and discounted using an annual discount rate of 10%. Because we are a limited partnership that allocates our taxable income to our unitholders, no provisions for federal or state income taxes have been provided for in the calculation of standardized measure. Standardized measure does not give effect to derivative transactions. Undeveloped acreage.Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and natural gas regardless of whether such acreage contains proved reserves. Working interest.The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover.Operations on a producing well to restore or increase production. 5 Table of Contents Part I – FINANCIAL INFORMATION Item 1. Financial Statements. LEGACY RESERVES LP CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS December 31, June 30, 2006 2007 Current assets: Cash and cash equivalents $ 1,061,852 $ 5,128,787 Accounts receivable, net: Oil and natural gas 7,599,915 9,417,275 Joint interest owners 4,345,334 5,456,179 Affiliated entities and other (Note 4) 21,336 9,293 Fair value of oil and natural gas swaps (Note 6) 5,102,083 572,150 Prepaid expenses and other current assets 90,609 1,158,450 Total current assets 18,221,129 21,742,134 Oil and natural gas properties, at cost: Proved oil and natural gas properties, at cost, using the successful efforts method of accounting: 289,518,708 377,734,338 Unproved properties 68,275 78,025 Accumulated depletion, depreciation and amortization (42,006,485 ) (53,793,719 ) 247,580,498 324,018,644 Other property and equipment, net of accumulated depreciaton and amortization of $51,108 and $113,738, respectively 303,750 528,566 Deposit on pending acquisition - 12,784 Operating rights, net of amortization of $295,314 and $582,754, respectively 6,721,358 6,433,918 Fair value of oil and natural gas swaps (Note 6) - 81,152 Other assets, net of amortization of $167,179 and $250,899, respectively 541,743 564,120 Investment in equity method investee (Note 3) - 83,941 Total assets $ 273,368,478 $ 353,465,259 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents LEGACY RESERVES LP CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) LIABILITIES AND UNITHOLDERS' EQUITY December 31, June 30, 2006 2007 Current liabilities: Accounts payable $ 2,931,627 $ 694,060 Accrued oil and natural gas liabilities 5,881,612 6,672,719 Fair value of oil and natural gas swaps (Note 6) - 2,046,628 Asset retirement obligation (Note 7) 553,579 643,262 Other (Note 8) 1,466,693 2,416,702 Total current liabilities 10,833,511 12,473,371 Long-term debt (Note 2) 115,800,000 68,000,000 Asset retirement obligation (Note 7) 5,939,201 6,691,354 Fair value of oil and natural gas swaps (Note 6) 2,006,547 13,054,402 Total liabilities 134,579,259 100,219,127 Commitments and contingencies (Note 5) Unitholders' equity: Limited partners' equity - 18,395,233 and 26,021,518 units issued and outstanding at December 31, 2006 and June 30, 2007, respectively 138,653,452 253,133,601 General partner's equity (approximately 0.1%) 135,767 112,531 Total unitholders' equity 138,789,219 253,246,132 Total liabilities and unitholders' equity $ 273,368,478 $ 353,465,259 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, 2006 2007 2006 2007 Revenues: Oil sales $ 11,799,730 $ 17,725,836 $ 19,239,570 $ 30,131,648 Natural gas sales 3,587,839 5,009,664 6,583,256 8,535,538 Realized and unrealized loss on oil and natural gas swaps (Note 6) (9,175,903 ) (6,493,235 ) (13,072,085 ) (13,715,904 ) Total revenues 6,211,666 16,242,265 12,750,741 24,951,282 Expenses: Oil and natural gas production 3,316,354 6,088,127 5,993,121 10,827,679 Production and other taxes 942,724 1,481,186 1,680,881 2,474,759 General and administrative 1,122,423 2,769,045 2,078,279 4,596,181 Depletion, depreciation, amortization and accretion 4,967,428 6,810,657 7,355,294 12,105,713 Impairment of long-lived assets - 189,730 - 279,700 Loss on disposal of assets - 231,133 - 231,133 Total expenses 10,348,929 17,569,878 17,107,575 30,515,165 Operating loss (4,137,263 ) (1,327,613 ) (4,356,834 ) (5,563,883 ) Other income (expense): Interest income 5,086 46,850 38,433 151,158 Interest expense (Note 2) (1,209,586 ) (892,669 ) (2,654,348 ) (1,518,052 ) Equity in income (loss) of partnerships - 10,910 (317,788 ) 10,910 Other - 334 14,910 1,014 Net loss $ (5,341,763 ) $ (2,162,188 ) $ (7,275,627 ) $ (6,918,853 ) Net loss per unit - basic and diluted $ (0.29 ) $ (0.08 ) $ (0.49 ) $ (0.27 ) Weighted average number of units used in computing net loss per unit - basic and diluted 18,249,180 25,919,939 14,715,181 25,223,638 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENT OF UNITHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Total Number of Limited General Unitholders' Limited Partner Units Partner Partner Equity Balance, December 31, 2006 18,395,233 $ 138,653,452 $ 135,767 $ 138,789,219 Net proceeds from initial public equity offering 6,900,000 121,554,464 - 121,554,464 Compensation expense on restricted unit awards issued to employees - 170,328 - 170,328 Vesting of Restricted Units 20,038 - - - Units issued to Greg McCabe in exchange for oil and natural gas properties 95,000 2,270,500 - 2,270,500 Units issued to Nielson & Associates, Inc. in exchange for oil and natural gas properties 611,247 15,751,835 - 15,751,835 Reclass prior period compensation cost on unit options granted to employees to adjust for conversion to liability method - (115,199 ) (115 ) (115,314 ) Distributions to unitholders, $0.82 per unit - (18,237,791 ) (18,256 ) (18,256,047 ) Net loss - (6,913,988 ) (4,865 ) (6,918,853 ) Balance, June 30, 2007 26,021,518 $ 253,133,601 $ 112,531 $ 253,246,132 See accompanying notes to condensed consolidated financial statements. 9 Table of Contents LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2006 2007 Cash flows from operating activities: Net loss $ (7,275,627 ) $ (6,918,853 ) Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation, amortization and accretion 7,355,294 12,105,713 Amortization of debt issuance costs 276,085 83,719 Impairment of long-lived assets - 279,700 Loss on oil and natural gas swaps 13,072,085 13,715,904 Equity in (income) loss of partnership 317,788 (10,910 ) Amortization of unit-based compensation 248,461 55,014 Loss on disposal of assets - 231,133 Changes in assets and liabilities: Increase in accounts receivable, oil and natural gas (9,398,659 ) (1,817,360 ) Increase in accounts receivable, joint interest owners (782,486 ) (1,110,845 ) (Increase) decrease in accounts receivable, other (1,708,557 ) 12,043 Increase in other current assets (803,956 ) (1,067,841 ) Increase (decrease) in accounts payable 181,877 (2,237,566 ) Increase in accrued oil and natural gas liabilities 5,059,379 791,107 Increase in due to affiliates 1,059,308 - Increase in other current liabilities 1,792,949 867,355 Total adjustments 16,669,568 21,897,166 Net cash provided by operating activities 9,393,941 14,978,313 Cash flows from investing activities: Investment in oil and natural gas properties (25,351,503 ) (69,757,797 ) Increase in deposit on pending acquisition - (12,784 ) Investment in other equipment (92,421 ) (287,447 ) Investment in operating rights (7,016,672 ) - Collection of notes receivable 924,441 - Net cash settlements on oil and natural gas swaps 1,946,286 3,827,360 Investment in equity method investee - (73,031 ) Net cash used in investing activities (29,589,869 ) (66,303,699 ) Cash flows from financing activities: Proceeds from long-term debt 85,800,000 71,000,000 Payments of long-term debt (68,189,791 ) (118,800,000 ) Payments of debt issuance costs (288,937 ) (106,096 ) Proceeds from issuance of units, net 78,360,804 121,554,464 Redemption of Founding Investors' units (69,938,000 ) - Dividend - reimbursement of offering costs paid by MBN Management LLC (1,200,229 ) - Capital contributed by owner 19,356 - Cash not acquired in Legacy formation transactions (3,104,304 ) - Distributions to unitholders (2,296,914 ) (18,256,047 ) Net cash provided by financing activities 19,161,985 55,392,321 Net increase (decrease) in cash and cash equivalents (1,033,943 ) 4,066,935 Cash and cash equivalents, beginning of period 1,954,923 1,061,852 Cash and cash equivalents, end of period $ 920,980 $ 5,128,787 See accompanying notes to condensed consolidated financial statements. 10 Table of Contents LEGACY RESERVES LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - Continued (UNAUDITED) Six Months Ended June 30, 2006 2007 Non-Cash Investing and Financing Activities: Asset retirement obligation costs and liabilities $ 1,467,241 $ - Asset retirement obligations associated with property acquisitions $ 466,320 $ 727,004 Non-controlling interests' share of net financing costs of MBN Properties LP capitalized to oil and natural gas properties $ 164,202 $ - Units issued to MBN Properties LP in exchange for the non-controlling interests' share of oil and natural gas properties $ 31,743,934 $ - Units issued to Brothers Group in exchange for: Oil and natural gas properties $ 105,298,794 $ - Other property and equipment $ 107,275 $ - Units issued to H2K Holdings Ltd. in exchange for oil and natural gas properties $ 1,419,483 $ - Oil and natural gas hedge liabilities assumed from the Brothers Group and H2K Holdings Ltd. $ 3,147,152 $ - Units issued in exchange for oil and natural gas properties $ 2,346,000 $ 18,022,335 Deemed dividend to Moriah Group owners for accounts not acquired in Legacy formation transaction: Accounts receivable, oil and natural gas $ 4,248,157 $ - Accounts receivable, joint interest owners $ 249,627 $ - Accounts receivable, other $ 539,968 $ - Other assets $ 891,300 $ - Accounts payable $ (213,941 ) $ - Accrued oil and natural gas liabilities $ (1,520,709 ) $ - Due to affiliates $ (1,254,215 ) $ - Other liabilities $ (2,166,276 ) $ - See accompanying notes to condensed consolidated financial statements. 11 Table of Contents LEGACY RESERVES LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)Organization, Basis of Presentation and Description of Business Legacy Reserves LP and its affiliated entities are referred to as Legacy or LRLP in these financial statements. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the SEC. These condensed consolidated financial statements should be read in connection with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. LRLP, a Delaware limited partnership, was formed by its general partner, Legacy Reserves GP, LLC (“LRGPLLC”), on October26, 2005 to own and operate oil and natural gas properties. LRGPLLC is a Delaware limited liability company formed on October26, 2005, and it owns less than a 0.1% general partner interest in LRLP. On March15, 2006, Legacy, as the successor entity to the Moriah Group (defined below), completed a private equity offering in which it (1)issued 5,000,000 limited partnership units at a gross price of $17.00per unit, netting $76.8million after initial purchaser’s discount, placement agent’s fee and expenses, (2)acquired certain oil and natural gas properties (Note3)and (3)redeemed 4.4million units for $69.9million from the Brothers Group, H2K Holdings and MBN Properties, who, along with the Moriah Group, are its “Founding Investors”. The Moriah Group was treated as the acquiring entity in this transaction, hereinafter referred to as the “Legacy Formation.” Because the combination of the businesses that comprised the Moriah Group was a reorganization of entities under common control, the combination of these businesses was reflected retroactively at carryover basis in these condensed consolidated financial statements. The accounts presented for periods prior to the Legacy Formation transaction are those of the Moriah Group. On January18, 2007, Legacy closed its initial public offering (“IPO”) of 6,900,000limited partnership units at an IPO price of $19.00per unit. Net proceeds to the partnership after underwriting discounts and estimated offering expenses were approximately $122million, which were used to repay all indebtedness outstanding under the partnership’s credit facility and for general partnership purposes. Significant information regarding rights of the limited partners includes the following: •Right to receive, within 45days after the end of each quarter, distributions of available cash, if distributions are declared. •No limited partner shall have any management power over our business and affairs; the general partner shall conduct, direct and manage LRLP’s activities. •The general partner may be removed if such removal is approved by the unitholders holding at least 662/3percent of the outstanding units, including units held by LRLP’s general partner and its affiliates provided that a unit majority has elected a successor general partner. •Right to receive information reasonably required for tax reporting purposes within 90days after the close of the calendar year. In the event of a liquidation, all property and cash in excess of that required to discharge all liabilities will be distributed to the unitholders and LRLP’s general partner in proportion to their capital account balances, as adjusted to reflect any gain or loss upon the sale or other disposition of Legacy’s assets in liquidation. As used herein, the term Moriah Group refers to Moriah Resources, Inc. (“MRI”), Moriah Properties, Ltd. (“MPL”), the oil and natural gas interests individually owned by Dale A. and Rita Brown and the accounts of MBN Properties LP on a consolidated basis unless the context specifies otherwise. Prior to March15, 2006, the accompanying financial statements include the accounts of the Moriah Group. From March15, 2006, the accompanying financial statements also include the results of operations of the oil and natural gas properties acquired in the Legacy Formation transaction. 12 Table of Contents All significant intercompany accounts and transactions have been eliminated. The Moriah Group consolidated MBN Properties LP as a variable interest entity under FASB Interpretation Number “FIN”46R since the Moriah Group was the primary beneficiary of MBN Properties LP. The partners, shareholders and owners of these entities have other investments, such as real estate, that are held either individually or through other legal entities that are not presented as part of these financial statements. Legacy owns and operates oil and natural gas producing properties located primarily in the Permian Basin of West Texas and southeast New Mexico. Legacy has acquired oil and natural gas producing properties and undrilled leasehold. The accompanying financial statements have been prepared on the accrual basis of accounting whereby revenues are recognized when earned, and expenses are recognized when incurred. These condensed consolidated financial statements as of June 30, 2007 and for the three and six months ended June 30, 2007 and 2006 are unaudited.In the opinion of management, such financial statements include the adjustments and accruals which are necessary for a fair presentation of the results for the interim periods. These interim results are not necessarily indicative of results for a full year. Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted in these financial statements for and as of the six months ended June 30, 2007 and 2006. (2)Credit Facility On September13, 2005, the Moriah Group replaced its existing credit agreement with a new senior credit facility (the “New Facility”) with a new lending group that permitted borrowings in the lesser amount of (i)the borrowing base, or (ii)$75million. The borrowing base under the New Facility, initially set at $40million, was subject to re-determination every six months and was subject to adjustment based upon changes in the fair market value of the Moriah Group’s oil and natural gas assets. Interest on the New Facility was payable monthly and was charged in accordance with the Moriah Group’s selection of a LIBOR rate plus 1.5% to 2.0%, or prime rate up to prime rate plus 0.5%, dependent on the percentage of the borrowing base which was drawn. Borrowings under this New Facility were due in September 2009. The New Facility contained certain loan covenants requiring minimum financial ratio coverages, involving the current ratio and EBITDA to interest expense. On September13, 2005, the Moriah Group borrowed $22,123,000 from the new lending group to provide for general corporate purposes, to fund a $4.2million distribution to Cary Brown and Dale Brown and to advance additional subordinated notes receivable in the amount of $17,598,000 to MBN Properties LP, which purchased oil and natural gas producing properties from PITCO. The Moriah Group’s interest rate at December31, 2005 was 6.0%. The Moriah Group paid interest expense on this debt of $264,062 for the period from January1, 2006 through March15, 2006. All amounts outstanding under the New Facility at March15, 2006 were repaid in full on that date as part of the formation transactions. On September13, 2005, MBN Properties LP entered into a senior credit facility (the “MBN Facility”) with a lending group that permitted borrowings in the lesser amount of (i)the borrowing base, or (ii)$75million. The borrowing base under the MBN Facility, initially set at $35million, was subject to re-determination every six months and was subject to adjustment based upon changes in the fair market value of the MBN Properties LP’s oil and natural gas assets. Interest on the MBN Facility was payable monthly and was charged in accordance with MBN Properties LP’s selection of a LIBOR rate plus 1.5% to 2.0%, or prime rate up to prime rate plus 0.50%, dependent on the percentage of the borrowing base which was drawn. Borrowings under this MBN Facility were due in September 2007. The MBN Facility contained certain loan covenants requiring minimum financial ratio coverages, involving the current ratio and EBITDA to interest expense. On September13, 2005, MBN Properties LP borrowed $33,750,000 from the new lending group to purchase oil and natural gas producing properties from PITCO. MBN Properties LP paid interest expense of $1,300,727 for the period from January1, 2006 through March15, 2006. All amounts outstanding under the MBN Facility at March15, 2006 were repaid in full on that date as part of the formation transactions. As an integral part of the Legacy Formation, Legacy entered into a new credit agreement with a new senior credit facility (the “Legacy Facility”) with the same lending group that participated in the New Facility of the Moriah Group. Legacy’s oil and natural gas properties are pledged as collateral for any borrowings under the Legacy Facility. The terms of the Legacy Facility permits borrowings in the lesser amount of (i)the borrowing base, or (ii)$300million. The borrowing base under the Legacy Facility, initially set at $130million, is re-determined every six months and will be adjusted based upon changes in the fair market value of Legacy’s oil and natural gas assets. Interest on the Legacy Facility is payable monthly and is charged in accordance with Legacy’s selection of a LIBOR rate plus 1.25% to 1.875%, or prime rate up to prime rate plus 0.375%, dependent on the percentage of the borrowing base which is drawn. On March15, 2006, Legacy borrowed $65.8million from the new lending group as part of the Legacy Formation. On May 3, 2007, Legacy’s bank group increased Legacy’s borrowing base to $150 million as part of the semi-annual re-determination. 13 Table of Contents On January18, 2007, Legacy closed its initial public offering of 6,900,000units representing limited partner interests at an initial public offering price of $19.00per unit. Net proceeds to the partnership after underwriting discounts and estimated offering expenses were approximately $122million, all of which was used to repay all indebtedness outstanding under the Legacy Facility and for general partnership purposes. As of June 30, 2007, Legacy had outstanding borrowings of $68.0million at an interest rate of 6.88%, Legacy had approximately $81.7million of availability remaining under the Legacy Facility as of June 30, 2007. For the three month and six month period ended June30, 2007, Legacy paid $189,239 and $962,545 of interest expense on the Legacy Facility, respectively. The Legacy Facility contains certain loan covenants requiring minimum financial ratio coverages, involving the current ratio and EBITDA to interest expense. At December31, 2006 and June 30, 2007, Legacy was in compliance with all aspects of the Legacy Facility. Long-term debt consists of the following at December31, 2006 and June 30, 2007: December 31, June 30, 2006 2007 Legacy facility- due March 2010 $ 115,800,000 $ 68,000,000 (3)Acquisitions Legacy Formation Acquisition On March15, 2006, LRLP completed a private equity offering in which it issued 5,000,000 units representing limited partner interests at a gross price of $17.00per unit, netting $76.8million after initial purchaser’s discount, placement agent fees and expenses. Simultaneous with the completion of this offering, Legacy purchased the oil and natural gas properties of the Moriah Group, Brothers Group, H2K Holdings Ltd. and the Charitable Support Foundations, Inc. and its affiliates. Legacy also purchased the oil and natural gas properties owned by MBN Properties, LP. In the case of the Moriah Group, the Brothers Group and H2K Holdings Ltd. those entities exchanged their oil and natural gas properties for units representing limited partner interests. The purchase of the oil and natural gas properties owned by the charitable foundations was solely for cash of $7.7million. The owners of the Moriah Group, the Brothers Group and H2K Holdings Ltd. (the “Founding Investors”) exchanged 4.4million of their units for $69.9million in cash. The Moriah Group has been treated as the acquiring entity in the Legacy Formation. Accordingly, the accounts of the businesses acquired from the Moriah Group have been reflected retroactively at carryover basis in the consolidated financial statements, and the units issued to acquire them have been accounted for as a recapitalization. The net assets of the other businesses acquired and the units issued in exchange for them have been reflected at fair value and included in the statement of operations from the date of acquisition. With the exception of its assumption of liabilities associated with the oil and natural gas swaps it acquired, the other depreciable assets of the Brothers Group (office furniture and equipment and vehicles) and certain unamortized deferred financing costs of the Moriah Group, LRLP did not acquire any other assets or liabilities of the Moriah Group, the Brothers Group, H2K Holdings Ltd. or the Charitable Support Foundations, Inc. and its affiliates. The removal of the other assets and liabilities of the Moriah Group was reflected as a deemed dividend in the quarter ended March31, 2006. The following table sets forth the units issued in the Legacy Formation transaction: Number of units MPL 7,334,070 DAB Resources, Ltd. 859,703 Moriah Group 8,193,773 Brothers Group 6,200,358 H2K Holdings Ltd. 83,499 MBN Properties LP 3,162,438 Other investors 600,000 Total units issued at Legacy Formation 18,240,068 14 Table of Contents In addition to the 18,240,068units issued at Legacy Formation, 52,616 restricted units were issued to employees of Legacy concurrent with, but not as a part of, the Legacy Formation (Note8). The following table sets forth the purchase price of the oil and natural gas properties purchased from the Brothers Group, H2K Holdings Ltd. and three charitable foundations, which included the assumption of liabilities associated with oil and natural gas swaps as of March14, 2006: Number of Units Purchase Price at $17.00 per unit of Assets Acquired Brothers Group 6,200,358 $ 105,406,069 H2K Holdings Ltd. 83,499 1,419,483 Cash paid to three charitable foundations - 7,682,854 Total purchase price before liabilities assumed 114,508,406 Plus: Oil and natural gas swap liabilities assumed 3,147,152 Asset retirement obligations incurred 1,467,241 Less: Office furniture, equipment and vehicles acquired (107,275 ) Total purchase price allocated to oil and natural gas properties acquired $ 119,015,524 In addition to the 3,162,438 units issued to MBN Properties LP as part of the Legacy Formation transaction, LRLP paid $65.3million in cash to MBN Properties LP to acquire that portion of the oil and natural gas properties of MBN Properties LP it did not already own by virtue of the Moriah Group’s ownership of a 46.22% limited partnership interest in MBN Properties LP. In addition, LRLP paid $1,980,468 to MBN Management LLC to reimburse expenses incurred by that entity in anticipation of the Legacy Formation. The following table sets forth the calculation of the step-up of oil and natural gas property basis with respect to this interest acquired: 15 Table of Contents Number of Units Purchase Price of at $17.00 per unit Assets Acquired Units issued to MBN Properties LP 3,162,438 $ 53,761,446 Cash paid to MBN Properties LP - 65,300,000 Total purchase price before liabilities assumed 119,061,446 Plus: Oil and natural gas swap liabilities assumed 2,539,625 ARO liabilities assumed 453,913 Less: Net book value of other property and equipment on MBN Properties LP at March 14, 2006 (39,056 ) 122,015,928 Less: Net book value of oil and natural gas assets on MBN Properties LP at March 14, 2006 (62,990,390 ) Purchase price in excess of net book value of assets 59,025,538 Less: Share already owned by Moriah via consolidation of MBN Properties LP 46.22 % (27,281,604 ) Non-controlling interest share to record 31,743,934 Plus: Elimination of deferred financing costs related to non-controlling interests' share of MBN Properties LP 164,202 Reimbursement of Brothers Group's share ofMBN Management LLC losses from inception through March 14, 2006 780,239 MBN Properties LP purchase price to allocate to oil and natural gas properties $ 32,688,375 Units related to purchase of non-controlling interest 1,867,290 Units related to interest previously owned by Moriah Group 1,295,148 Total units issued to MBN Properties LP 3,162,438 Larron Acquisition On June29, 2006, Legacy purchased a 100% working interest and an approximate 82% net revenue interest in producing leases located in the Farmer Field for $5.7 million. The conveyance of the leases was effective April1, 2006. The $5.6million net purchase price was allocated with $4.6million recorded as lease and well equipment and $1.0million of leasehold costs. Asset retirement obligations in the amount of $328,867 were recognized in connection with this acquisition. The operations of these Farmer Field properties have been included from their acquisition on June29, 2006. South Justis Unit Acquisition On June29, 2006, Legacy purchased Henry Holding LP’s 15.0% working interest and a 13.1% net revenue interest in the South Justis Unit (“SJU”), two leases not in the unit, each with one well, adjacent to the SJU and the right to operate these properties. The stated purchase price was $14million cash plus the issuance of 138,000units on June29, 2006 and 8,415units on November10, 2006 at their estimated fair value of $17.00per unit ($2,346,000 and $143,055, respectively) less final adjustments of approximately $624,000. The effective date of Legacy’s ownership was May1, 2006. The operating results from this acquisition have been included from July1, 2006. The properties acquired are located in Lea County, New Mexico where Legacy owns other producing properties. Legacy was elected operator of the SJU following the closing of the transaction, which entitles Legacy to a contractual overhead reimbursement of approximately $127,500per month from its partners in the SJU. The $15.9million net purchase price was allocated with $2.9million recorded as lease and well equipment, $6.0million of leasehold costs and $7.0million capitalized as an intangible asset relating to the contract operating rights. The capitalized operating rights are being amortized over the estimated total well months the wells in the SJU are expected to be operated. Asset retirement obligations in the amount of $137,453 were recognized in connection with this acquisition. The operations of the South Justis Unit have been included from the acquisition on June29, 2006. 16 Table of Contents Kinder Morgan Acquisition On July31, 2006, Legacy purchased certain oil and natural gas properties located in the Permian Basin from Kinder Morgan for a net purchase price of $17.2million. The effective date of this purchase was July1, 2006. The $17.2million purchase price was allocated with $4.1million recorded as lease and well equipment and $13.1million of leasehold costs. Asset retirement obligations of $1,383,180 were recorded in connection with this acquisition. The operations of these Kinder Morgan Acquisition properties have been included from their acquisition on July31, 2006. Binger Acquisition On April 16, 2007, Legacy purchased certain oil and natural gas properties and other interests in the East Binger (Marchand) Unit in Caddo County, Oklahoma from Nielson & Associates, Inc. for a net purchase price of $44.2 million. The purchase price was paid with the issuance of 611,247 units valued at $15.8 million and $28.4 million paid in cash. The effective date of this purchase was February 1, 2007. The $44.2 million purchase price was allocated with $14.7 million recorded as lease and well equipment, $29.4 million of leasehold costs and $0.1 million as investment in equity method investee related to the 50% interest acquired in Binger Operations, LLC. Asset retirement obligations of $184,636 were recorded in connection with this acquisition. The operations of the East Binger Unit have been included from the acquisition on April 16, 2007. Ameristate Acquisition On May 1, 2007, Legacy purchased certain oil and natural gas properties located in the Permian Basin from Ameristate Exploration, LLC for a net purchase price of $5.2 million. The effective date of this purchase was January 1, 2007. The $5.2 million purchase price was allocated with $0.5 million recorded as lease and well equipment and $4.7 million of leasehold costs. Asset retirement obligations of $51,414 were recorded in connection with this acquisition. The operations of these Ameristate Acquisition properties have been included from their acquisition on May 1, 2007. TSF Acquisition On May 25, 2007, Legacy purchased certain oil and natural gas properties located in the Permian Basin from Terry S. Fields for a net purchase price of $14.7 million. The effective date of this purchase was March 1, 2007. The $14.7 million purchase price was allocated with $1.8 million recorded as lease and well equipment and $12.9 million of leasehold costs. Asset retirement obligations of $99,094 were recorded in connection with this acquisition. The operations of these TSF Acquisition properties have been included from their acquisition on May 25, 2007. Raven Shenandoah Acquisition On May 31, 2007, Legacy purchased certain oil and natural gas properties located in the Permian Basin from Raven Resources, LLC and Shenandoah Petroleum Corporation for a net purchase price of $13.0 million. The effective date of this purchase wasMay 1, 2007. The $13.0 million purchase price was allocated with $6.0 million recorded as lease and well equipment and $7.0 million of leasehold costs. Asset retirement obligations of $378,835 were recorded in connection with this acquisition. The operations of these Raven Shenandoah Acquisition properties have been included from their acquisition on May 31, 2007. 17 Table of Contents Pro Forma Operating Results The following table reflects the unaudited pro forma results of operations as though the Formation Transactions and the Farmer Field, South Justis Unit, Kinder Morgan, Binger, Ameristate, TSF and Raven Shenandoah acquisitions had each occurred on January1, 2006. The pro forma amounts are not necessarily indicative of the results that may be reported in the future: June 30, 2006 2007 (In thousands) Revenues, excluding hedging gains and losses $ 48,191 $ 45,921 Revenues, net of hedging gains and losses $ 33,814 $ 32,206 Net loss $ (3,913 ) $ (5,763 ) Lossper unit - basic and diluted $ (0.21 ) $ (0.23 ) Units used in computingloss per unit 18,993,133 25,578,229 (4)Related Party Transactions Cary Brown and Dale Brown, as owners of the Moriah Group, and the Brothers Group own a combined non-controlling 4.16% interest as limited partners in the partnership which owns the building that Legacy occupies. Monthly rent is $14,808, without respect to property taxes and insurance. Prior to the Legacy Formation, the Moriah Group’s portion of this rent was reimbursed by the Moriah Group to Petroleum Strategies, Inc., an affiliated entity which is owned by Cary Brown and Dale Brown. The lease expires in August 2011. The Moriah Group did not directly employ any persons or directly incur any office overhead. Substantially all general and administrative services were provided by Petroleum Strategies, Inc. which employed all personnel and paid for all employee salaries, benefits, and office expenses. Petroleum Strategies Inc. charged the Moriah Group for such services in an amount which was intended to be equal to the actual expenses it incurred. Amounts charged were $444,827 and $0 for the six months ended June 30, 2006 and 2007, respectively. On April1, 2006, following the Legacy Formation, certain employees of Petroleum Strategies, Inc. and Brothers Production Company Inc. became employees of Legacy. For the period from March15, 2006 to June 30, 2006, Brothers Production Company Inc. provided $47,236 of transition administrative services to Legacy. Legacy uses Lynch, Chappell and Alsup for legal services. Alan Brown, son of Dale Brown and brother of Cary Brown, is a less than ten percent shareholder in this firm. Legacy paid legal fees to Lynch, Chappell and Alsup of $32,883 and $49,308 for the six months ended June 30, 2006 and 2007, respectively. (5)Commitments and Contingencies From time to time Legacy is a party to various legal proceedings arising in the ordinary course of business. While the outcome of lawsuits cannot be predicted with certainty, Legacy is not currently a party to any proceeding that it believes, if determined in a manner adverse to Legacy, could have a potential material adverse effect on its financial condition, results of operations or cash flows. Legacy believes the likelihood of such a future event to be remote. Additionally, Legacy is subject to numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. To the extent laws are enacted or other governmental action is taken that restricts drilling or imposes environmental protection requirements that result in increased costs to the oil and natural gas industry in general, the business and prospects of Legacy could be adversely affected. Legacy has employment agreements with its officers that specify that if the officer is terminated by Legacy for other than cause or following a change in control, the officer shall receive severance pay ranging from 24 to 36months salary plus bonus and COBRA benefits. 18 Table of Contents (6)Oil and Natural Gas Swaps Due to the volatility of oil and natural gas prices, Legacy periodically enters into price-risk management transactions (e.g., swaps) for a portion of its oil and natural gas production to achieve a more predictable cash flow, as well as to reduce exposure from price fluctuations. While the use of these arrangements limits Legacy’s ability to benefit from increases in the price of oil and natural gas, it also reduces Legacy’s potential exposure to adverse price movements. Legacy’s arrangements, to the extent it enters into any, apply to only a portion of its production, provide only partial price protection against declines in oil and natural gas prices and limit Legacy’s potential gains from future increases in prices. None of these instruments are used for trading or speculative purposes. All of these price risk management transactions are considered derivative instruments and accounted for in accordance with SFASNo.133—
